Court of Appeals

of the State of Georgia

                                       ATLANTA,____________________
                                                July 27, 2020

The Court of Appeals hereby passes the following order:

A20D0422. WILLIAM G. MITCHELL v. THE STATE.

      In August 2012, William G. Mitchell pled guilty to one count of theft by
taking, for which he received a ten-year probated sentence. In November 2019, the
trial court revoked part of Mitchell’s probation and required him to serve 160 to 180
days in the Probation Detention Center followed by substance abuse treatment. The
State subsequently filed another petition for probation revocation on February 3,
2020, and Mitchell was scheduled to appear for a hearing on March 19, 2020.
Mitchell filed a motion for continuance and a motion to recuse the trial judge. On
March 30, 2020, the trial court denied the motion for continuance and dismissed the
motion to recuse, and, on May 11, 2020, Mitchell filed an appeal challenging these
orders in the Georgia Supreme Court, which docketed the appeal as an application for
discretionary appeal.1 After finding no basis for exercising its jurisdiction, the
Supreme Court transferred the application to this Court. See Case No. S20D1248
(transferred June 8, 2020). We, however, also lack jurisdiction.
      Because it appears that no final judgment has been entered in the probation
revocation proceeding and the case remains pending below, the orders Mitchell seeks
to appeal are interlocutory. Although Mitchell filed an application for discretionary



      1
       Mitchell has filed two more applications for discretionary appeal seeking to
challenge other orders issued in his probation revocation proceeding. See Case Nos.
A20D0420 and A20D0421.
appeal, as described in OCGA § 5-6-35,2 compliance with that procedure does not
excuse a party seeking appellate review of an interlocutory order from complying
with the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – set forth in OCGA § 5-6-34 (b). See Bailey
v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of
Human Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). Mitchell’s
failure to follow the interlocutory appeal procedures deprives this Court of
jurisdiction over his application, which is hereby DISMISSED. Mitchell’s pro se
motions for appointment of counsel and to amend his appeal are hereby DENIED as
moot.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/27/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




        2
        OCGA § 5-6-35 (a) (5) provides that “orders revoking probation” are subject
to the discretionary appeal procedure. (Emphasis supplied.)